      bg,rr,=




Uku   A\   Vdol)




                   GOVERNMENT
                     EXHIBIT
                        I
l2-2k'lrl




              EXHIBIT

            _---   a
     t
     I
                              IOWA CITY PO         CE DEPARTME T


                                                                  Inc #:




                                            RTG   S   SHEET


          I,                                                  ,   IIA\'E   B   INFORMED BY

                                                      F THr': FOLLOWIN


                I.   I }IAVE TEE RIGHT TO             SILE]YT.

                2. AITYTIM.{G I SAY CAN AND        L BE I]SED AGAIN            MEINA
                   COIIRII OFLAW.

                3. I IIAYE THE RIGET TO           OANATTORNEY,                 TO HA\'E   IIIM
 (                 OR IIER PRESENT \ATEILE I      BEING ASKED QI'E             ONS.

                4. IT'I CAN NOT AFFORD AN A       ORNEY, ONE WILL B APPOINTED TO
                     RXPRESENT ME BEFORE            RING QTIESTIONS, IF I WISH.


         I UNDERSTAND EACH OF TIIE RIGHT          T        A30\aE.


                                       SIG

                                       DATE:

                                       OFFI




                                                                                       GOVEBNMENT
Revised 01/08                                                                            EXHIBIT
  COMPIAINT                                     Disparch / case        #: )aleot::,a3                                                   Citation #:                   409 6646 791226 1s4323                                                     9
                                                                                         IOWA UNIFORM CITATION AND CO PLAI'IT
                                                                                    L     Enfd.Gmst Agency - IOWA CITY POLICE OEPAR IMENT

  !     souor        t*"            !        c.,n9ot JOlr\-SON-sl                                                                                      M "nr, IOW^ CIT'!                 -3715
                         JOE\SON COLNTY COURTHOUSE 4I7 SOUTII CLTNI'ON                                        S'I'REE-T                                 lottA ctTt                                             5lr.t0
           KI:LL\'                                   CHRIS                          \\   ILLI\\I                                                                                                                    I\:o        DOB


  Addla IRr|IISIENT                                                                                 IOWA CITY                                                 srar6   IA      zqccdE        52240               R* f_               Et_6iciy N
                                                                                                    oL   End    NONE                                                         Hei$r                     Wrllht 2'9 LBS               Sd I,.ALE
  The   und6lgn6d srates ltut m          dabod            12126,2019       at a:4JPM          defendarn did    !n.wturry: opede Moi6vehrcre,ts si

  us ooTa      _                    lcc, _                        Ljc HataJ/REG                                                                                        coL    No Effit*                       HadraiEd        Req?
                               at   \}A,I.IRIROIT            DR                                                 Leted     in   lie @u.t        and statB     .toEs.rd..d did thsErdfFE@mmhthBlgl ineofen$:
                                                         s]5.00    D    cdrr Aape@@ ReqLtld              (605.10)
                                                                                                                                    !      to"a      wortz* n              N*Er'.ddod \[olatn          -
                   Sur.tEOe
           GinirEl
           Co. Ent Surchala
                                                          $6J5
                                                           N/A
                                                                             ! s-i*          e.r.   !    r"ta roia"r,r         !   o,ir o"n's.         e"*"s."a ! oto
                                                                              PEDESTRI{N FAIT,ING''O USE CROSSWALK
                 c&n cost3                               s6ll0o
                                                         $93.75                                                                                               L@tord       IC,9G2(A1)

                                                                                                                                                    NOTICE: Prdiding fdrse idsr,fi€li@ intusrim 13 a violarim o, Serio.r 7r9.1A or
                                                                       *,ro                                                                         the Code ol iwa and ls p@6habl6 os a simple misd €nor
                                                                                                               o.ted l1n6DOl9

                                                                                  4sr       to . dE06 whi.$ do€ not
                                                                                                                                               Ydh.n'' s lrir Ei- rd'nlh r l5rDl tr td m Lr ts tr l,Ir d!dl- r. Fa
  cen D.b       rl   you must .pp6e in coln or it you cnoGo ro app€a io                                                                        h lFm.llli5.ltrnllblm          uii..rtl{ b -arfll !r ddridnd..t.lrli
  Bque    dn   .ppeElE,E,     cFrt      1o   rhe 6bove   @n6d @n       6                 l7n7DOL9 3t         E:00 AM                           ohf h flll rlldsirI   hrd

  g,i!E!nldd.d.Phorgul,.bdfudl6do.6.bro*l
  r r h.cby hr.id.ris $.r $. hffii  F*ld.d b, m m $i...d.n b t4. hd.r p.Drt oi 9@ftii! nb. t'bmetr
  I rFlhi.brpp.r5 rn std r                                       .F *Iin, aab.rFr h outn.s.cl.r r,lb.r.t6 ry i. drdb d tu r.- ordirry llml.
  . n.ddrrEz.or d nqur.d, rtr'.ynnl.prr otrun, rndi'tr d-rrmfi.p'..dd d.i. !y d.lltry b p.M, e !r.s.it d!rmrrto
  h. hLwji,ePo.. b tid. rt .@      dt
                                             ,iid t1l0.6t                                                                       ol'y6uulbd.tidr!.idh,dlnD.
                                                          I iudem.ir rllhd tu rb. ,!, .mur dr                   ,h. ,.i.ny ud .uri.o. pru. 6un 6{



                                                                   IIfltillilrumlmulfl mlilu1ffiilru[[ruil]flfl                                       tffi   1Iflilflffi tlilHt



                                                                               x                                                                                                  t2n6DOt9




                                                                                                                                                                                                 d tosA
                       //h-4
  lMIhnhh9oh9ffipLd.h..^dMd

                                                     +r,D
                                                                                                         subdd.idllwrorur     NEf,LD,TRltlS
                                                                                                         hh 26 dyoi DECEMBEITT 2019
                                                                                                                                                                                                            CITY - 37r   5




                                                                    IOWA CITY POLICE DEPARTMENI                                                                                                            VERlrY

               ABSTRACT OF COURT RECORD

  COURT NO,                                                 CASE NO
                                                                                                                               Ciiatron   lt                          409 6046 19L226 154323                                                     9
  OOCKET NO-                                                CASE NO                                                                TESnMoNY - JUDGE',S No.rEs
  LICENSE NO,                                               STATE:                                                                                                           -.    FltE9r+2/261201g 04:20pM
                                                                           !to,""                                                                                                  CLERK DISTRICT COURT
  FORFEIT BONO                 tr                                          Eon*-                                                                                                   JOHNSON COUNTY IOWA

  JURYTRIAL                    tr               BAIL CASH DEPOSIT

                                                PLEA                        VERD CT
                                                    GUILTY                     GUILTY
  No JURY TRIAL or
                                                    NOT GUILTY                 NOT GUILTY
  PROCEEOING
                                                                               DISMISSED                                                               Signati., pe6on     Oiving bail            SigElure, pes6 rakn9 bail

  OTHER O]SPOSITION
                                                                                                                                                                      None School Susp. Revo                                 Days

 The court Tleretore Enters in Following Order This Dale
                                                                                                                                                                      n            tr             tr
                                                                                                                                   DATE                                                             REASON

  F]NED S                           SURCHARGE $                                cosT$                                               DATE                          Continued to:                      REASON

                                                                               OayB:
                                                                                                                                   DATE                          WARRANT ISSUED
TOTHECOURT: Thelotlowing are witnesses rlho can gtue tenfnony relating to the facts ofthis glleged violatbn. Please subpoena proseorting wihess.
Nam6                                                                         Addrc33                                                         Phono


                                                                                                                                                                                                                        GOVERNMENT
                                                                                                                                                                                                                          EXHIBIT
                                                                                                                                                                                                                                        +
          E-FILED   2O2O    APR21 2:11   PI\,,I   JOHNSON - CLERK OF DISTRICT COURT




          THE IOWA DISTRICT COIIRT IN AND FOR JOHNSON COLTNTY

STATE OF IOWA,                                                     SMSMTT1732 &
                                                                   ICSTAO227628

               Plaintiff,
vs.
CHRIS WILLIAM KXLLY, JR,                                       MOTION TO DISMISS
               Defendant.

        COMES NOW Janet Lyness, Johnson County Attomey, and moves this Court to

dismiss the above-captioned causes for the following reason(s):

        X      The Defendant is in federal custody and the State does not wish to pursue

       these charges.

       WHEREFORE, the State requests that this Court grant this motion and dismiss

these causes with costs assessed to the State.

                                          Respectfu    lly submitted,



                                            By: lsl
                                            Janet Lyness
                                            Johnson County Attorney
                                            500 South Clinton Street, Suite 400
                                            Iowa City, IA 52240
                                            Phone: (319)339-6100
                                            Fax: (319)339-6149
                                            E-Mail: ilvness@cojohnson.ia.us
 Sterling Codifiers, Inc.                                                                Page 1 of   3




                                         Chapter 6
                                       PEDESTRIANS
  9-6-1: RIGHT OF WAY:

 A. Where traffic control signals are not in place or in operation, the driver of a vehicle shall
    yield the right of way, slowing down or stopping if need be to yield to a pedestrian
    crossing the roadway within any marked crosswalk or within any unmarked crosswalk at
    an intersection, except as otherwise provided in this title. (1978 Code 523-212)


  B. Notwithstanding the provisions of this chapter, every driver of a vehicle shall exercise
     caution to avoid colliding with any pedestrian upon any roadway, shall give warning by
     sounding the horn when necessary and shall exercise caution upon observing any child
     or any confused or incapacitated person upon a roadway. (1978 Code 923-218; amd.
     1994 Code)


 C. Every driver of a vehicle shall yield the right of way to pedestrian workers engaged in
    maintenance or construction work on a highway whenever the driver is notified of the
    presence of such workers by a flagperson or a warning sign. (1978 Code 923-218)


 9-6-2: PEDESTRIAN'S USE OF ROADWAYS:

 A. Crossing At Other Than Crosswalks:

     1. Every pedestrian crossing a roadway at any point other than within a marked
       crosswalk orwithin an unmarked crosswalk at an intersection orwhere a specified
       overhead pedestrian crossing is available shall yield the right of way to all vehicles
        upon the roadway, except the city may restrict such a crossing by ordinance.

     2. \Mere traffic control signals are in operation at a marked crosswalk not an
        intersection, pedestrians shall cross only in the marked crosswalk. (1978 Code $23-
        213; amd. 1994 Code)

     3. No pedestrian shall cross a roadway in any commercial zone other than in a
       crosswalk. (1978 Code 523-215)


 B. Crossing At RightAngles: Except where otherwise indicated by a crosswalk or other
    official traffic control device, a pedestrian shall cross a roadway at right angles to the
    curb or by the shortest route to the opposite curb. (1978 Code $23-2'14)
                                                                                           GOVERNMENT
                                                                                               EXHIBIT
                                                                                                5
https ://www. sterlingcodifi ers.com./codebook/printnow.php                              712712020
                 E                   I
                                                                    tr.
                                                           a

                                                           a
                                      (.-
                                 f                              1
                         a                                                tn           J
                                                                            t

                     f- --J                                               llt   t,      -q
                                                                     t.                 -;l
                                                       I                                    r.l
                                     t,
                                                                                     ro luorfaleM
                         -i
                                            I                             E
                                                               tj                           -T

                                                                     e "it$rst-$
                                                           D.-
                                                       I F.lr                                     ')
               lo lUolrlaleM

                                                           E
                                                                                                       I
         c
         o
                                                                    crffio/i*
         3.    $ry
                 I                                                  IE^'T
         =                                                      3y#f''nry
         6
         o



                                                d
                                                T6il
                                                a-I
                                                           L
                                                                i u#'* r                I
                                                                                             ,
                                                                                                   a
         6',         -                          ts
         -1
         3
                J                                                                    m-H
         a

         *                   E       J
                                                                    j:affif,
         I
                                                                    rr$uI*-I
   o
               ffi                                     F
                                                                    i:mtr,ry;rl
                                                                    ffi
   o                                                                                               j



               ;ffi1
  m<
   xm
                                                                                 ,l';2r
(- -1
   @=                                                                                r-
  -tm
    z+
